DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed January 29, 2021. Claims 1 and 17 have been amended. Claims 1-5, 7, 8, 10-20, 22, 23, and 25-29 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11, 13-20, 22, 23, 25, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song; US Pub No. 2018/0058207 A1) in view of Deffenbaugh (Deffenbaugh; US Pub No. 2015/0275657 A1), Birchak et al. (Birchak; US Patent No. 5,924,499) and Reiderman et al. (Reiderman; US Pub No. 2009/0084185 A1).
As per claim 1, Song teaches a method of communicating data among a plurality of communication nodes for a system, the method comprising:
determining a communication network, wherein the communication network comprises a plurality of communication nodes (paragraph [0015], lines 1-11);
configuring the plurality of communication nodes, wherein each of the plurality of communication nodes is configured to transmit signals between two or more of the plurality of communication nodes along a plurality of tubular members (paragraph [0015], lines 22-26; paragraph [0105], lines 1-11);
providing a plurality of communication coupling devices, wherein each of the plurality of communication coupling devices is configured to enclose one or more of the communication nodes from the plurality of communication nodes within an interior region of the communication coupling device (Fig. 3, Communication Node 380, Housing 386; paragraph [0117]);
wherein each of the plurality of communication nodes (Fig. 3, Intermediate Communications Node 380) comprises a first array of transducers (Fig. 3, First Electro-Acoustic Transducer 388) and a second array of transducers (Fig. 3, Second Electro-Acoustic Transducer 336)…
installing each of the plurality of communication coupling devices between two tubular members of the plurality of tubular members in the system (paragraph [0115], lines 4-9: joint);
communicating operational data between two or more of the plurality of communication nodes during operations for the system (paragraphs [0063] & [0105])… and
performing operations based on the operational data (paragraph [0086], lines 7-9; paragraph [0136], lines 22-24: monitoring conditions and adjusting parameters in order to improve telemetry data).
Song does not expressly teach wherein the first array of transducers is disposed on a first end of the communication coupling device, and wherein the second array of transducers is disposed on a second end of the communication coupling device, 
the first array of transducers comprising at least one transducer configured to transmit data packets away from the communication coupling device, to others of the plurality of communication coupling devices, at the first end, and at least one transducer configured to receive data packets from others of the plurality of communication coupling devices, 
the second array of transducers comprising at least one transducer configured to transmit data packets away from the communication coupling device, to others of the plurality of communication coupling devices, at the second end, and at least one transducer configured to receive data packets from others of the plurality of communication coupling devices…
and wherein the first array of transducers is disposed adjacent to one of the two tubular members and the second array of transducers is disposed adjacent to other of the two adjacent members… and
wherein the communication coupling devices generate clean signals and said signals do not cross the communication coupling devices.
Deffenbaugh teaches wherein each of the plurality of communication nodes (Fig. 4B, Communications Node 400) comprises a first array of transducers (Fig. 4B, Electro-Acoustic Transducer 442; paragraph [0086]: transducer is a two-way transceiver) and a second array of transducers (Fig. 4B, Transceiver 440);
wherein the first array of transducers is disposed on a first end of the communication coupling device (Fig. 3, Pipe Joint 300, Communications Node 350; Fig. 4B, Communications Node 400, Electro-Acoustic Transducer 442: Electro-Acoustic Transducer 442 of prior art Deffenbaugh has the same configuration as seen in Applicant’s Fig. 2B and element 256, and therefore Deffenbaugh teaches transducer placement at a first end of the communication coupling device), and wherein the second array of transducers is disposed on a second end of the communication coupling device (Fig. 3, Pipe Joint 300, Communications Node 350; Fig. 4B, Communications Node 400, Transceiver 440: Transceiver 440 of prior art Deffenbaugh has the same configuration as seen in Applicant’s Fig. 2B and element 258, and therefore Deffenbaugh teaches transducer placement at a second end of the communication coupling device), 
the first array of transducers comprising at least one transducer configured to transmit data packets away from the communication coupling device, to others of the plurality of communication coupling devices, at the first end, and at least one transducer configured to receive data packets from others of the plurality of communication coupling devices (paragraph [0086]), 
the second array of transducers comprising at least one transducer configured to transmit data packets away from the communication coupling device, to others of the plurality of communication coupling devices, at the second end, and at least one transducer configured to receive data packets from others of the plurality of communication coupling devices (paragraphs [0120], [0121] & [0145]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the transducer configuration as taught by Deffenbaugh, since Deffenbaugh states in paragraphs [0118], [0120] & [0121] that such a modification would result in converting acoustical energy into electrical energy.
Birchak teaches and wherein the first array of transducers is disposed adjacent to one of the two tubular members and the second array of transducers is disposed adjacent to other of the two adjacent members (Fig. 3, Control Sub 45: control sub is disposed between two tubular members; Fig. 5, Control Sub 45, Transducer Ring 41, Receiver Ring 43; col. 9, lines 66-67; col. 10, lines 1-2 & 28-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the transducer assemblies as taught by Birchak, since Birchak states in column 9, line 55 through column 10, line 47 that such a modification would result in creating a communication path for transmitting and receiving data along a drill string.
Reiderman teaches wherein the communication coupling devices generate clean signals and said signals do not cross the communication coupling devices (paragraph [0018]; paragraph [0020]).

As per claim 2, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein installing each of the plurality of communication coupling devices between two tubular members of the plurality of tubular members further comprises:
mechanically coupling the communication coupling device to a first tubular member of the plurality of tubular members (Song, paragraph [0115], lines 1-9: joint between two tubular sections); and
mechanically coupling the communication coupling device to a second tubular member of the plurality of tubular members (Song, paragraph [0115], lines 1-9: joint between two tubular sections).
As per claim 3, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, further comprising: 
identifying parameters to measure in the system (Song, paragraph [0063]);
wherein one or more of the plurality of communication coupling devices is configured to enclose one or more sensors within the interior region (Song, Fig. 3, Communication Node 380, Housing 386; paragraph [0117]), wherein each of the one or more sensors is configured to measure a parameter associated with the system (Song, paragraph [0063]);
wherein at least one of the one or more sensors is configured to obtain measurements internally within the plurality of tubular members or externally from the tubular members (Song, paragraph [0105], lines 6-9); and
wherein the parameter associated with the system comprises one or more of pressure, temperature, flow rate, sound, vibrations, resistivity, impedance, capacitance, infrared, gamma ray, and any combination thereof (Song, paragraph [0063]).
As per claim 4, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein each of the plurality of communication nodes is configured to transmit signals between two or more of the plurality of communication nodes in an omnidirectional mode or a directional mode (Song, paragraph [0015]: transmitting data from the bottom of a string upward to the topside communications node at the earth’s surface); and
wherein the transmission of the operational data is performed in a directional mode or in an omnidirectional mode (Song, paragraph [0015]: transmitting data from the bottom of a string upward to the topside communications node at the earth’s surface).
As per claim 5, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein each of the plurality of communication nodes comprises one or more transducers (Song, paragraph [0107], lines 6-9).
As per claim 7, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the transducers in the first array of transducers are circumferentially spaced apart about a perimeter of at least one of the plurality of communication coupling devices (Deffenbaugh, Fig. 3, Pipe Joint 300, Communications Node 350; Fig. 4B, Communications Node 400, Electro-Acoustic Transducer 442: Electro-Acoustic Transducer 442 , and wherein the transducers in the second array of transducers are circumferentially spaced apart about the perimeter of at least one of the plurality of communication coupling devices (Deffenbaugh, Fig. 3, Pipe Joint 300, Communications Node 350; Fig. 4B, Communications Node 400, Transceiver 440: Transceiver 440 of prior art Deffenbaugh has the same configuration as seen in Applicant’s Fig. 2B and element 258, and therefore Deffenbaugh teaches transducer placement at a second end of the communication coupling device).
As per claim 8, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the transducers in the first array of transducers are equidistantly spaced apart about a perimeter of one of the plurality of communication coupling devices (Deffenbaugh, Fig. 3, Pipe Joint 300, Communications Node 350; Fig. 4B, Communications Node 400, Electro-Acoustic Transducer 442: Electro-Acoustic Transducer 442 of prior art Deffenbaugh has the same configuration as seen in Applicant’s Fig. 2B and element 256, and therefore Deffenbaugh teaches transducer placement at a first end of the communication coupling device), and wherein the transducers in the second array of transducers are equidistantly spaced apart about the perimeter of one of the plurality of communication coupling devices (Deffenbaugh, Fig. 3, Pipe Joint 300, Communications Node 350; Fig. 4B, Communications Node 400, Transceiver 440: Transceiver 440 of prior art Deffenbaugh has the same configuration as seen in Applicant’s Fig. 2B and element 258, and therefore Deffenbaugh teaches transducer placement at a second end of the communication coupling device).
As per claim 10, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the first array of transducers is configured to generate one or more signals to provide constructive interference to one or more signals received at the second end (Deffenbaugh, paragraphs [0120] & [0121]).
As per claim 11, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the first array of transducers and the second array of transducers are configured to exchange acoustic signals with other communication nodes of the plurality of communication nodes (Deffenbaugh, paragraph [0121]), and are configured to exchange signals between the first array of transducers and the second array of transducers via a physical connection (Deffenbaugh, Fig. 4B, Transceiver 440, Electro-Acoustic Transducer 442, Circuit Board 445).
As per claim 13, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the communicating operational data between two or more of the plurality of communication nodes during the operations for the system further comprises transmitting the operational data through
a portion of the plurality of the tubular members between the two or more of the plurality of communication nodes (Song, paragraph [0105]: collar, joint), or
a portion of the fluid adjacent to the plurality of the tubular members between the two or more of the plurality of communication nodes (Song, paragraph [0105]: fluid).
As per claim 14, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the communicating between the plurality of communication nodes comprises exchanging high-frequency signals that are greater than 20 kilohertz (Song, paragraph [0108], lines 1-4).
As per claim 15, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the communicating between the plurality of communication nodes comprises exchanging high-frequency signals that are in a range between 100 kilohertz and 500 kilohertz (Song, paragraph [0108], lines 1-4).
As per claim 16, Song in view of Deffenbaugh, Birchak and Reiderman further teaches the method of claim 1, wherein the operations comprise hydrocarbon operations (Song, paragraph [0016], lines 1-6).
As per claim 17, (see rejection of claim 1 above) a system for communicating along a plurality of tubular members for a system comprising: 
a plurality of tubular members associated with a system;
a communication network associated with the system, wherein the communication network comprises a plurality of communication nodes that are configured to communicate operational data between two or more of the plurality of communication nodes during operations; and
a plurality of communication coupling devices, wherein each of the plurality of communication coupling devices is configured to enclose one or more of the communication nodes from the plurality of communication nodes within an interior region of the communication coupling device and each of the plurality of communication coupling devices is secured between two of the plurality of tubular members;
wherein each of the plurality of communication nodes comprises a first array of transducers and a second array of transducers;
wherein the first array of transducers is disposed on a first end of the communication coupling device, and wherein the second array of transducers is disposed on a second end of the communication coupling device, the first array of transducers comprising at least one transducer configured to transmit data packets away from the communication coupling device, to others of the plurality of communication coupling devices, at the first end, and at least one transducer configured to receive data packets from others of the plurality of communication coupling devices, the second array of transducers comprising at least one transducer configured to transmit data packets away from the communication coupling device, to others of the plurality of communication coupling devices, at the second end, and at least one transducer configured to receive data packets from others of the plurality of communication coupling devices; [[and]]
wherein the first array of transducers is disposed adjacent to one of the two tubular members and the second array of transducers is disposed adjacent to other of the two tubular members; and
wherein the communication coupling devices generate clean signals and said signals do not cross the communication coupling devices.
As per claim 18, (see rejection of claim 3 above) the system of claim 17, wherein one or more of the plurality of communication coupling devices is configured to enclose at least one sensor within the interior region, wherein each of the at least one sensor is configured to measure a parameter associated with the system, and wherein the at least one sensor is configured to obtain measurements internally within the plurality of tubular members or externally from the tubular members, the measurements comprising one or more of pressure, temperature, flow rate, sound, vibration, resistivity, impedance, capacitance, infrared, gamma ray, and any combination thereof.
As per claim 19, (see rejection of claim 4 above) the system of claim 17, wherein each of the plurality of communication nodes is configured to transmit signals between two or more of the plurality of communication nodes in an omnidirectional mode or a directional mode; and
wherein the transmission of the operational data is performed in a directional mode or in an omnidirectional mode.
As per claim 20, (see rejection of claim 5 above) the system of claim 17, wherein each of the plurality of communication nodes comprises one or more transducers.
As per claim 22, (see rejection of claim 7 above) the system of claim 17, wherein the transducers in the first array of transducers are circumferentially spaced apart about a perimeter of at least one of the plurality of communication coupling devices, and wherein the transducers in the second array of transducers are circumferentially spaced apart about the perimeter of at least one of the plurality of communication coupling devices.
As per claim 23, (see rejection of claim 8 above) the system of claim 17, wherein the transducers in the first array of transducers are equidistantly spaced apart about a perimeter of one of the plurality of communication coupling devices, and wherein the transducers in the second array of transducers are equidistantly spaced apart about the perimeter of one of the plurality of communication coupling devices.
As per claim 25, (see rejection of claim 10 above) the system of claim 17, wherein the first array of transducers is configured to generate one or more signals to provide constructive interference to one or more signals received at the second end.
As per claim 26, (see rejection of claim 11 above) the system of claim 17, wherein the first array of transducers and the second array of transducers are configured to exchange acoustic signals with other communication nodes of the plurality of communication nodes, and are configured to exchange signals between the first array of transducers and the second array of transducers via a physical connection.
As per claim 28, (see rejection of claim 14 above) the system of claim 17, wherein the each of the plurality of communication nodes is configured to exchange high-frequency signals that are greater than 20 kilohertz.
As per claim 29, (see rejection of claim 15 above) the system of claim 17, wherein the each of the plurality of communication nodes is configured to exchange high-frequency signals that are in a range between 100 kilohertz and 500 kilohertz.
Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Deffenbaugh, Birchak and Reiderman as applied above, and further in view of Cooley et al. (Cooley; US Pub No. 2018/0135408 A1).
As per claim 12, Song in view of Deffenbaugh, Birchak and Reiderman teaches the method of claim 1, wherein the each of the plurality of communication nodes receive one or more signals in one of the plurality of communication nodes (Song, paragraph [0015], lines 22-26), and
filter the one or more signals using a… filter to lessen background noise from the one or more signals in the one of the plurality of communication nodes (Song, paragraph [0121]).
	Song in view of Deffenbaugh, Birchak and Reiderman does not expressly teach a high pass filter.
	Cooley teaches a high pass filter (paragraph [0291], lines 5-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the high pass filter as taught by Cooley, since Cooley states in paragraph [0291], lines 5-8 that such a modification would result in attenuating or eliminating low frequency noise at frequencies below those transmitted by the telemetry system.
As per claim 27, (see rejection of claim 12 above) the system of claim 17, wherein the each of the plurality of communication nodes is configured to:
receive one or more signals in one of the plurality of communication nodes; and
filter the one or more signals using a high pass filter to lessen background noise from the
one or more signals in the one of the plurality of communication nodes.

Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the arguments do not apply to the new combination of the references, including new prior art, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAOMI J SMALL/             Primary Examiner, Art Unit 2684